Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 5/15/20, is a national stage entry of PCT/EP2018/081457, filed on 11/15/18. PCT/EP2018/081457 claims foreign priority to 1718838.4, filed on 11/15/17; and 1817346.8, filed on 10/25/18. Certified copies of the foreign priority documents are of record. The effective priority and filing date of the claims is 11/15/17.

Status of Claims and Response to Restriction Requirement
Claims 1-16 are currently pending. Applicant’s election of compound A, 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, shown below, as the GPR84 antagonist, and pulmonary fibrosis as the fibrotic disease for initial search and examination in the reply filed on 11/8/21 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 . Applicants have submitted the elected species are encompassed by claims 1-16. However, the examiner finds the elected species of compound 
Claims 4-7, 9-11, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/21.
Claims 1-3, 8, 12-13, and 15-16 were examined with regards to the elected species, 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, and pulmonary fibrosis, and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 12-13, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a fibrotic , does not reasonably provide enablement for prophylaxis of a fibrotic disease as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. “Pulmonary Fibrosis Prevention”, Pulmonary Fibrosis News, publ. online 3/10/2016, BioNews, pp. 1-2 (hereafter referred to as PF News); “Cystic Fibrosis”, Heathline, publ. online 11/23/21, pp. 1-14; “Scleroderma”, Familydoctor.org, https://familydoctor.org/condition/scleroderma/, accessed 1/7/22, pp. 1-4; “Tuberous Sclerosis”, Familydoctor.org, https://familydoctor.org/condition/tuberous-sclerosis/, accessed 1/7/22, pp. 1-4; and “Duchenne muscular dystrophy in children”, University of Rochester Medical Center, https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=160&contentid=117, accessed 1/7/22, pp. 1-7, are discussed. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the 
	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method for prophylaxis and/or treatment of one or more fibrotic diseases comprising administering a GPR84 activity antagonist to a subject in need thereof. Applicants have defined “prophylaxis” to be related to prevention and to refer to a measure or procedure to prevent rather than to treat or cure a disease (para [0075] of Applicants’ specification). “Fibrotic diseases” are defined by Applicants to encompass a wide variety of diseases, including pulmonary fibrosis, cystic fibrosis, tuberous sclerosis, neurofibromatosis, COPD, kidney fibrosis, hypertension, Duchenne muscular dystrophy, NASH, systemic sclerosis, among others (para [0077] of Applicants’ specification). The claims therefore encompass not only treatment, but prevention of any fibrotic disease; the scope of the claims is extensive. 

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the art provides ample evidence that the prevention of many fibrotic diseases st para). PF News teaches although the cause of pulmonary fibrosis is not understood in most cases, specific factors, such as exposure to pollutants, radiation therapy, and connective tissue disease, are linked to the development of this condition (p. 1, 2nd para). PF News teaches there are currently no established means to prevent pulmonary fibrosis, although potential risk factors, such as smoking and exposure to silica dust, asbestos, grain dust, and animal droppings, can be modified (p. 1, last para-p. 2, all para). 
Healthline teaches cystic fibrosis (CF) as a genetic condition that results in a buildup of thick, sticky mucus in organs such as the lungs, pancreas, intestines, and liver (pp. 1-2). Healthline teaches CF to be caused by a defect in the CFTR gene, wherein the genetic defect is inherited in an autosomal recessive manner (p. 4, last para-p. 5, top para). Moreover, Healthline teaches CF cannot be prevented (p. 9, top para). 
Familydoctor.org teaches scleroderma as an autoimmune disorder that is characterized by the production of excess collagen, causing the skin and/or internal organs to thicken and harden (p. 1). Familydoctor.org teaches scleroderma as local or systemic, and the cause of this disease is unknown (p. 2). Familydoctor.org also teaches scleroderma cannot be prevented (p. 3). 
Familydoctor.org teaches tuberous sclerosis as a disease that causes the growth of usually benign tumors in the brain and other organs, which may result in seizures, spots on the skin, mental disabilities, and developmental delays (pp. 1-2). Although tuberous sclerosis can be therapeutically managed, there is no way to prevent this disease (p. 3). 

The claims are drawn to prophylaxis of any fibrotic disease, which Applicants have defined as prevention; however, the art evidences that numerous fibrotic diseases cannot be prevented. 

 (5) The relative skill of those in the art:
	The relative skill of those in the art is high, such as an MD. Regardless, there is extensive evidence in the art that many fibrotic diseases can’t currently be prevented. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Applicants have provided evidence that the claimed method would be useful for treating a fibrotic disease, and to ameliorate symptoms or characteristics of a fibrotic disease. However, there is no direction or guidance for the prophylaxis of any fibrotic disease as claimed. Furthermore, as discussed earlier, the art readily teaches numerous fibrotic diseases can’t be prevented. 

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with 
To overcome this rejection, it is suggested that “prophylaxis” be removed from the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 8, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labèguère et. al., WO 2013/92791 A1 (publ. 6/27/2013, cited in the IDS).
The claims are drawn to a method for prophylaxis and/or treatment of the elected fibrotic disease, pulmonary fibrosis, comprising administering the elected GPR84 antagonist, 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, to a subject in need thereof.
Labèguère teaches dihydropyrimidinisoquinolone compounds that antagonize GPR84, a G-protein coupled receptor involved in inflammatory conditions (Title & Abstract; para [0001]). Labèguère teaches the GPR84 antagonists for treating inflammatory conditions, lung diseases, and lung interstitial diseases, e.g., idiopathic pulmonary fibrosis (IPF) (Abstract; para [0002], [0013-0015]). Labèguère teaches conditions associated with aberrant GPR84 activity and/or expression to include IPF (para [0020], [0024]). The GPR84 compounds taught by Labèguère have the following structural formula (para [0016]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Pharmaceutically acceptable salts (para [0052]), and solvates (para [0055]) of the compounds 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-3, 8, 12-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9255095 B2 in view of Menet et. al., WO 2016169911 A1 (publ. 10/27/2016, cited in the IDS). The instant claims are drawn to a method for prophylaxis and/or treatment of a fibrotic disease comprising administering an effective amount of a GPR84 activity antagonist to a subject in need thereof. The claims of US ‘095 are drawn to the following compounds: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The compounds claimed in US ‘095 are GPR84 activity antagonists (Abstract). Moreover, the elected compound of the instant claims, 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, is included within the compounds claimed in US ‘095: R1=H; L1 is absent; G is –W-L2-R2; W=ethynylene; R2=cyclopropyl. Although the claims of US ‘095 are not drawn to a method of treating a fibrotic disease as instantly claimed, Menet teaches GPR84 antagonists to have utility for treating fibrotic diseases such as idiopathic pulmonary fibrosis (IPF) (Abstract; para [0076], [0221]), and that GPR84 antagonists can be administered in combination with additional therapeutic agents for treating IPF (para [0252]). Since the compounds claimed in US ‘095 are GPR84 antagonists, and Menet teaches compounds having such activity can be used to treat IPF, it would have been prima facie obvious to have arrived at a method of treating a patient in need of treatment for IPF comprising administering the compounds claimed in US ‘095, and to be used in combination with other IPF therapeutic agents, with a reasonable expectation of success. The instant claims and claims of US ‘095 are not patentably distinct. 
It is noted that while a restriction requirement between the compounds and methods of using the compounds was issued during prosecution of US ‘095, this restriction was withdrawn before allowance. 

Claims 1, 12-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9708312 B2 in view of Menet et. al., WO 2016169911 A1 (publ. 10/27/2016, cited in the IDS). The instant claims are drawn to a method for prophylaxis and/or treatment of a fibrotic disease comprising administering an effective amount of a GPR84 activity antagonist to a subject in need thereof. The claims of US ‘312 are drawn to compounds having the following chemical structures: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
. The compounds claimed in US ‘312 have activity as GPR84 activity antagonists (Abstract; col. 1, lines 21-35). Claims 16-17 of US ‘312 are drawn to a method of treating neuroinflammation associated with overexpression of GPR84 comprising administering a compound of claim 1, further in combination with another therapeutic agent. Although the claims of US ‘312 don’t recite a method of treating a fibrotic disease such as idiopathic pulmonary fibrosis (IPF) as recited by the instant claims, Menet teaches compounds having activity as GPR84 antagonists to be useful for treating neuroinflammatory conditions, as well as IPF (Abstract; para [0002], [0076], [0221]), and that GPR84 antagonists can be administered in combination with additional therapeutic agents for treating IPF (para [0252]). Since the compounds claimed in US ‘312 are GPR84 antagonists, and Menet teaches compounds having such activity can be used to treat IPF, it would have been prima facie obvious to have arrived at a method of treating a patient in need of treatment for IPF comprising administering the compounds claimed in US ‘312, and to be used in combination with other IPF therapeutic agents, with a reasonable expectation of success. Furthermore, as neuroinflammation and IPF are both taught to be associated with excessive GPR84, it would have been prima facie obvious to have applied the method of treating neuroinflammation as . 

Information Disclosure Statements
The IDS filed on 6/2/20, 10/28/20, and 5/11/21 have been considered. 


Conclusion
Claims 1-3, 8, 12-13, and 15-16 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/             Primary Examiner, Art Unit 1627